Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Stolarik, J.), rendered July 27, 1984, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his right to retain counsel of his own choosing because the trial court failed to grant a continuance to permit him to substitute retained counsel for his assigned counsel. Whether such a continuance should be granted is largely within the discretion of the Trial Judge, and depends upon the particular facts of the case (see, People v Arroyave, 49 NY2d 264, 271). Here the defendant’s request was made on the eve of trial, and the defendant had a reasonable opportunity to retain counsel of his own choosing during his 11-month pretrial incarceration. Under the circumstances presented here, the Trial Judge did not abuse his discretion in denying the defendant’s request (see, People v Tineo, 64 NY2d 531).
We have considered the defendant’s other contentions and find them to be without merit. Lawrence, J. P., Kunzeman, Spatt and Sullivan, JJ., concur.